DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 

Withdrawn Rejections/Objections
The objection to claim 7 for minor informalities is withdrawn.  The amendments to claim 7 correct the minor informalities previously made of record in the last office action.
The rejection of claims 7-9 and 11, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to claim 7 address the indefiniteness rejections detailed in the last office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 11, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
Claim 7.	A method for constructing a genetically modified semi-cloned mouse, comprising: introducing a mouse AG-haESC into a mouse oocyte to obtain a semi-cloned mouse embryo, wherein the mouse AG-haESC comprises a disruption of H19 DMR and IG-DMR in its genome and the H19 DMR and IG-DMR are knocked out; and gestating the semi-cloned mouse embryo to obtain a semi-cloned mouse; 

does not reasonably provide enablement for the following:
1) “combining” an AG-haESC with a mouse oocyte in any way other than “introducing” the AG-haESC into the mouse oocyte;
2) providing/obtaining the AG-haESC in which it has the phenotype of a H19 DMR and IG-DMR is knocked out by any structural genetic modification or no genetic modification at all;
3) “incubating” the mouse embryo in any way other than gestating; and 
4) knocking out H19 DMR and IG-DMR by CRISPR/Cas9-meidated genetic manipulation.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the 
Nature of Invention: An improved method of producing genetically modified semi-cloned mice that do not have growth inhibition and developmental aberrations.
Breadth of the Claims:  (1)  Claim 7, and therefore dependent recite, “combining” a mouse AG-haESC with a mouse oocyte.  The breadth of this recitation encompasses combining the AG-haESC and the mouse oocyte in any way, such as placing them is the same culture vessel with or without contact; contacting the AG-haESC in any way with the oocyte; and introducing the AG-ha ESC into the oocyte.  As such, the breadth of this recitation is quite broad.
(2)  Claim 7, and dependents, recite a mouse AG-haESC in which H19 DMR and IG-DMR are both knocked out.  Reciting that the H19 DMR and IG-DRM are both knocked out is reciting a phenotype wherein H19 DMR and IG-DRM are both not expressed in the AG-haESC.  However, the claims do not recite any structural limitations that describe a genetic modification that leads to said knockout.  As such, the breadth of the claims encompasses an AG-haESC comprising any genetic modification that leads to said knockout or no genetic medication that leads to said knockout.  As such, the claimed AG-haESC is broad.

	(4) Claim 18, and dependent, recite, “knocking out H19 DMR and IG-DMR by CRISPR/Cas9-meidated genetic manipulation”.  The breadth of this recitation encompasses using CRISPR/Cas9 mediated genetic manipulation of any sort to arrive at the claimed double knockout.
	Specification Guidance and Working Examples:  (1)  The specification, while contemplating combining a mouse AG-haESC with a mouse oocyte in any manner, solely provides specific guidance to a method that introduces the mouse AG-haESC into the mouse oocyte (see Example 4; [0267] and [0268]).  
	As such, the specification fails to provide specific guidance to the breadth of “combining” as claimed and solely provides specific guidance to introducing the mouse AG-haESC into a mouse oocyte.
	(2)  While the claims broadly contemplate any structure that arrives at the claimed knockout phenotype, the specification solely provides narrower guidance to a particular type of genetic modification.
Example 4 describes the following: Example 4 
[0263] Construction of Semi-Cloned Mice Based on H19 DMR and IG-DMR Double Knockout AG-haESC Line
[0264] A. Construction of H19 DMR and IG-DMR Double Knockout AG-haESC Line: 

TABLE-US-00006 H19 .DELTA.3.8kb DMR KO sgRNA sequence: H19-3.8K sgRNA-1: (SEQ ID NO: 3) CATGAACTCAGAAGAGACTG H19-3.8K sgRNA-2: (SEQ ID NO: 4) AGGTGAGAACCACTGCTGAG 
[0266] The H19 .DELTA.3.8 kb DMR were knocked out from the IG.sup.DMR-AGH cell line obtained in the above example by the CRISPR-Cas9 method (see Thorvaldsen, J. L., Mann, M. R., Nwoko, O., Duran, K. L., and Bartolomei, M. S. (2002). Analysis of sequence upstream of the endogenous H19 gene reveals elements both essential and dispensable for imprinting. Molecular and cellular biology 22, 2450-2462), and 13 DKO-AG-haESC cell lines were successfully obtained (designated as IG.sup..DELTA..sup.DMR-H19.sup..DELTA..sup.DMR-AGH-1 through IG.sup..DELTA..sup.DMR-H19.sup..DELTA..sup.DMR-AGH-13) (FIGS. 2C and S2H, and Table S2). 
	Thus the specification solely provide specific guidance to obtaining the phenotype of knocking out H19 DMR and IG-DMR by introducing a disruption into the H19 DMR and IG-DMR in the genome of the cell by CRISPR/Cas9 gene editing that results in the claimed double knockout.  The specification fails to provide any guidance to other genetic modification that would result in the claimed double knockout phenotype.  The specification also fails to provide specific guidance to any other means of knocking out the H19 DMR and the IG-DMR.  The specification also fails to provide any examples or specific guidance to mouse AG-haESC that naturally/spontaneously arrives at this double knockout 
	(3)   While the claims broadly contemplate any means of “incubating” to arrive a semi-cloned mouse.  The specification solely provides specific guidance to introducing the semi-cloned embryo into a recipient female mouse and gestating it to arrive at a live mouse (Example 4; [0276] and [0277].  Thus the specification fails to provide specific, enabling guidance to any other means of incubating the embryo to arrive at a live mouse, other than by gestating it.
	(4) While claim 18 and 19 contemplate knocking out H19 DMR and IG-DMR by using any CRISPR/Cas9-meidated genetic manipulation (i.e. any gRNA and CRISPR/Cas9 system in any way), the specification solely provide specific guidance to introducing gRNAs that target H19 DMR and IG-DMR and a CRISPR/Cas9 protein into a mouse AG-haESC (See Example 4 as described above).  The specification thus fails to provide enabling guidance to any other gRNAs or any other way in which the CRISPR/Cas9 can be used.  
	State of the Art:   (1)  At the time of effectively filing, the only known, predictable, means of “combining” a AG-haESC with a mouse oocyte was to actively and physically introduce the cell into the oocyte, by microinjection.  It is well established in the art that AG-haESC are too large to passively enter an oocyte.  As such, method that solely combine, contact, bring the oocyte and AG-haESC will not predictably arrive at a semi-cloned embryo as the claims require.  As such, the state of the art also fails to enable the breadth of “combining” the mouse AG-haESC with a mouse oocyte as claimed.

	(3)  Methods of developing mouse embryos in vitro an incubator was well established in the prior art.  However, in vitro methods for developing embryos to the fetal stage and to live offspring, as the claims require, were not established in the prior art or presently.  As such, state of the art teaches that embryo transfer and gestation is the only predictable means to arrive at a semi-cloned mouse, as claimed.
(4)  The art at the time of effective filing does provide specific guidance to a means of using CRISPR/Cas9 to arrive at a mouse AG-haESC in which H19 DMR and IG-DMR are knocked out.  However, the art does teach a requirement for introducing a gRNA that specifically recognizes a target site and a CRISPR/Cas9 protein to predictably arrive at the claimed knockout phenotype.  Further, the art teaches that gRNA is subject to off-target recognition and thus off-target mutations/disruptions and the art shows that in addition to off-target effects, CRISPR–Cas9 on-target effects are also unpredictable, complex, and potentially problematic (Lee & Kim. Nature Biotechnology 36, 703-704, 2018).  As such, not all gRNA and CRISPR/Cas9 proteins systems with predictably arrive at a desired, targeted disruption.  As such, the fails to supplement the shortcomings of the specification.

 Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632